DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19 and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/12/21.
Applicant's election with traverse of group I, claims 16-27 and 31-32 in the reply filed on 5/12/21 is acknowledged.  The traversal is on the ground(s) that the prior art to Girondi fails to disclose the recited cartridge.  This is not found persuasive, Girondi teaches the bypass valve (25) is removable (paragraph 261). Applicant also states that claim 28 contains a clear dependency link as claim 28 is directed to a removable cartridge of the filter defined in claim 16. The removable cartridge of claim 28 requires all of the structural limitations of the removable cartridge recited in claim 16 but goes on to recite additional structure not required in claim 16. Thus the technical feature common to claims 16 and 28 is the removable cartridge of claim 16 which is not a special technical feature for the reasons stated in the rejection below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 25 recites the bypass valve comprises at least one axial abutment surface defined by the removable connection member and adapted to engage against the flange from below in the locking configuration. It is clear from this portion of the claim that the removable connection member engages against the flange from below, that is from underneath the flange. However, claim 24, from which claim 25 depends recites the bypass valve comprising slots and the flange including coupling members extending from the flange which engage through the slots of the bypass valve. The recited coupling members of claim 24 correspond to the recited complementary securing elements of claim 16 which are formed on the flange and engage with the removable connection member of the bypass valve. The disclosed invention teaches the axial abutment surface or the removable connection member would engage against an .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18, 20-27 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the filtration" in lines 20 and 21.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the filter medium”.
Claim 16 recites the limitation "the assembly" in line 25.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “an assembly”.

Claim 16 recites the limitation "the first end" in line 37-38. Line 7-8 recites “a distal first end of the outlet” and line 31-32 recites, “a first end of the filter insert”. Therefore it is unclear to which “first end” line 37-38 is referring. For examination purposes line 37-38 is assumed to recite, “the first end of the filter insert”.
Claim 22 recites, “the first end”. Claim 16 line 7-8 recites “a distal first end of the outlet” and line 31-32 recites, “a first end of the filter insert”. Therefore it is unclear to which “first end” claim 22 is referring. For examination purposes claim 22 is assumed to recite, “the first end of the filter insert”.
Claim 24 recites the complementary securing elements comprise: two slots formed in a collar of the bypass valve. However, claim 16 recites, “…complementary securing elements formed on the first end of the filter insert, the complementary securing elements being formed on the flange to which the bypass valve is directly attached…” Claim 16 further indicates the complementary securing elements engage with at least one removable connection member that is part of the bypass valve. Therefore, it is unclear how the complementary securing elements, as recited in claim 24, can include two slots formed in a collar of the bypass valve. For examination purposes it is assumed the at least one removable connection member comprises two slots formed in a collar of the bypass valve and the complementary securing means comprises two coupling member formed on the flange.

	The additional claims are rejected as depending from claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 20 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/092523 (US equivalent to Girondi 2016/0375382 will be referenced for the purposes of rejection).

	Claim 16, Girondi teaches a filter comprising: a housing (20) having an inlet (210) and outlet (211), the housing defining an interior volume and comprising a cover (22) 
	Claims 17-18, 20 and 26, Girondi further teaches the cover is detachable from the rest of the housing by unscrewing (paragraph 74), the pivoting direction for the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/092523.

Girondi teaches the filter according to claim 26 and further teaches the positioning flange is a single piece and includes a plugging member in communication with the outlet (fig. 1). Girondi does not teach the positioning flange being plastic. Girondi teaches the materials employed may be according to requirements (paragraph 264). Plastic parts are very common for endcaps of filters and would have been an obvious choice of material to one of ordinary skill in the art.

Claims 21-24 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/092523 in view of Mees et al. US 6,117,312.

	Claims 21-22 and 32, Girondi teaches the filter of claim 16 and further teaches the bypass valve has a portion that is insertable through a central passage of the flange, the insertable portion having a circumferential outer surface and a sealing member (314) part of the filter insert in sealing annular radial contact with the bypass valve (fig. 
	Mees teaches a filter comprising: a housing with an inlet and outlet, a filter insert comprising a filter medium and annular shape, a flange (78) on a first end of the filter insert, a bypass valve (20) forming a preassembled unit and secured to the filter insert, the bypass valve being interposed, within the interior volume, between a region upstream of the filter medium and a region downstream of the filter medium that is in communication with the outlet, the bypass valve is detachable from the cover so that an assembly formed by the filter insert and the bypass valve define a removable cartridge, forms a preassembled unit and has at least one removable connection member (82) which in a locking configuration, is axially engaged with complementary securing elements (80) formed on the first end of the filter insert, the complementary securing elements being formed on the flange to which the bypass valve is directly attached and allows subsequent disassembly by the bypass valve from the filter insert, the bypass valve is integrally secured on the first end of the filter insert by a locking action which is carried out by pivoting the bypass valve and the filter insert relative to one another about a central axis, and the bypass valve has a portion that is insertable through a central passage of the flange, the insertable portion having a circumferential outer surface forming a cylindrical bearing surface, in sealing annular radial contact with a sealing member (84) that is part of the filter insert, the sealing member is an O-ring extending in an inner groove of the first end of the filter insert, so that a sealing region is formed, resulting from an annular radial contact of the sealing member between the flange of the filter insert and the insertable portion of the bypass valve where the , In re Japikse, 86 USPQ 70 (1950). 
	Claims 23-24 and 31, Girondi teaches the filter of claim 16 but does not teach a bayonet type connection.
	Mees teaches the bypass valve and a first end of the filter insert are immobilized relative to one another by a bayonet type connection in the locking configuration, the removable connection member comprises two slots (82) formed in a collar of the bypass valve, and the complementary securing elements, the complementary securing elements comprise two coupling members (80) formed on the flange, projecting from a side of the flange opposite to the filter medium, each of the two coupling member engaging through a slot chosen amongst the two slots formed in the collar of the bypass valve, the collar extends around a bypass duct that belongs to the bypass valve, the collar including an upper face of the bypass valve, and wherein the two slots are curved and define each a portion of a circular path, positioned to be radially shifted inward relative to a peripheral area of the collar and radially shifted outward relative to an axial opening of the bypass duct (fig. 1-3). The recited type of connection between the filter insert and the bypass valve is known type of connection as demonstrated by Mees and 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778